UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 24, 2011 WORLD ACCEPTANCE CORPORATION (Exact name of registrant as specified in its charter) South Carolina 0-19599 57-0425114 (State or other jurisdiction of incorporation) (CommissionFile Number) (IRS Employer Identification No.) 108 Frederick Street, Greenville, South Carolina (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (864) 298-9800 n/a (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On May 23, 2011, the Board of Directors authorized the Company to repurchase up to $25 million of the Company’s common stock.This repurchase authorization follows, and is in addition to, similar repurchase authorizations of $25 million announced on April 26, 2011. After taking into account all shares repurchased through May 23, 2011 (including pending repurchase orders subject to settlement), the Company has approximately $29.2 million in aggregate remaining repurchase capacity under all of the Company’s outstanding repurchase authorizations. The timing and actual number of shares repurchased will depend on a variety of factors, including the stock price, corporate and regulatory requirements and other market and economic conditions. The Company’s stock repurchase program may be suspended or discontinued at any time. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WORLD ACCEPTANCE CORPORATION (Registrant) Date:May 24, 2011 By: /s/Kelly M. Malson Kelly M. Malson SeniorVice President and Chief Financial Officer 3
